Title: To James Madison from William Jarvis, 11 April 1806 (Abstract)
From: Jarvis, William
To: Madison, James


                    § From William Jarvis. 11 April 1806, Lisbon. “The holidays intervening the last week prevented my calling on His Excellency relative to the discharge by Bica; which innovation I had the honor to mention in mine of the 28th. Ulto. by the Ship Ann, Captn Bradford, for Alexandria. Fearing that this might be a prelude to other embarrassing arrangements, I waited on His Excellency Mr de Araujo yesterday.

After breaking the subject to His Excellency, he observed that he had spoken to the Marquis of Pombal: and His Excellency had observed to him that it was a measure of precaution necessary to obviate the danger of any woolen or Cotton being under the grain. I observed that no danger of this kind could exist from the United states, as our Cargoes were entirely composed of uninfectious articles. He said it was just, beside which, he had the most satisfactory advice from Mr Rademaker of the good health of the Country, and advised me to apply to the Marquis on the business. This I set down as an easy way of getting rid of the trouble, or as a proof that he thought the measure would be continued, or probably a piece of polite attention toward the Marquis, to whose particular department the affair belongs. I however, on my return, wa⟨i⟩ted on His Excellency & found he had gone to the Pallace. To-morrow I shall write to him concerning it, & have my letter Translated.
                    “The spectres of armies marching from France to take possession of this Country have lately been conjured up, after having been several times laid this War: or without there being an army nearer than Italy or the borders of Germany. These report⟨s⟩ appear to be sheer fabrications, which gain credit for a few days & then are succeeded by others equally preposterous. A Report also has for several days been circulated that several Neutral Vessels were turned away from the Ports of Vigo, Coruna & St. Andero. An intelligent American Captain that arrived yesterday in 6 days from the latter, says there is no truth in it as regards this place & he heard nothing of the Kind taking place at the two former. A report however is in circulation on the authority of private letters, that on the 22nd. of March the Emperor Napolion made a speech to the Senate, stating that he found it would be necessary once more to leave them for the purpose of heading his Armies, to meet his enemies in Germany. This is pretty generally beleived & has caused much speculation as to the object. Some will have it that it is for the restoration of Poland: others, who pretend to be the best informed, insist that it is owing to some recent misunderstanding with Prussia; among the latter number is Lord R, Fitzgerald, the British Minister, who said to me last night at the assembly room, that he had no doubt of it: some are of opinion that a division of Turkey in Europe is the Emperor’s intention. Whether such a speech has been made, or which of those surmises is just, if it has, a few days will determine.
                    “I was happy to learn that a general order was given for the release of our seamen in England, and that our differences with that power relative to Neutral rights was in a train of amicable adjustment. It will leave Government at liberty to pursue such measures toward Spain, as its wisdom shall dictate is the most for the advantage of our Country. I was much incensed at the two replies of the Marquis de Yrujo to your letter communicating the desire of the President that he departed from Washington. I hope Government will take such steps regarding that Man as the honor & dignity of our Country demands which has been insulted in the person of its beloved first Magistrat⟨e.⟩”
                    Adds in a postscript: “I mentioned to His Excy Mr de Araujo that I had written to Government on the subject of a Coalition against the Barbary powers; he seemed pleased with it & said with some warmth, that he was satisfied it would prove highly advantageous to the lesser powers & that it was the greatest shame their piracies or a tribute should be submitted to. He also observed that orders were given to the

Portugueze Agent not to make any propositions for a Treaty with Algeirs, or to suspend treating if he had already made any; appearing to be satisfied, that since the last captures no terms could be had that this Government could agree to.”
                